Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 01/19/2021.
Claims 1-6, 8-15 and 17-20 are pending in this application.
Claims 7 and 16 are objected.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
            The 35 U.S.C. 101 rejections presented in the previous office action have been withdrawn in light of applicant's response. More specifically, the rejection is withdrawn in light of " non-transitory computer-readable medium".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2003/0135596 A1) in view of Wolf et al. (US 2006/0242690 A1).
Regarding claim 1, Moyer discloses method comprising: 
obtaining hardware configuration information for each of a plurality of network devices ([0018]:  The service database 204 maintains a list of the available services the network configuration manager is capable of configuring and a list of corresponding service templates 220. For example, a service template can provide the NAT port forwarding requirements and firewall requirements for a particular service (e.g., the port numbers and protocols used by the service). The device database 206 maintains device templates 222 for vendor specific devices. A device template provides the capabilities of a particular device and how to configure that particular device);
receiving an indication of a selection of a service access point of a first network device of the plurality of network devices ([0009], [0018]:  receiving a request to configure a specific service (i.e. selection of a service access point).  The device database 206 maintains device templates 222 for vendor specific devices. A device template provides the capabilities of a particular device and how to configure that particular device); 
associating an access profile with the selected service access point in accordance with the device agnostic service characteristic, the access profile having one or more device agnostic attributes defining the selected device agnostic service characteristic ([0019]:  the configuration manager 218 invokes the configuration generator 210 to generate, from a corresponding service template, vendor-neutral device-configuration settings for the device types that can comprise a network); and 
determining, based at least in part on the one or more device agnostic attributes of the access profile associated with the selected service access point, one or more device specific configuration commands and configuration parameters that conform with a first configuration interface of the first network device ([0019]:  the configuration manager invokes the adaptor module 214 to translate the vendor-neutral device-configuration settings determined for the requested service to vendor-specific device-configuration settings and to communicate these settings to the particular devices 104-112 within a customer premise network 100 to configure these device and to enable the service).
However, Moyer does not disclose receiving an indication of a selection of a device agnostic service characteristic, the device agnostic service characteristic comprising one or more of a Class of Service (CoS) characteristic, a Quality of Service (QoS) characteristic, a communication speed characteristic, a bandwidth characteristic, a communication protocol characteristic, a CoS marking characteristic, a CoS shaping characteristic, or a Broadcast Unknown Unicast Multicast traffic characteristic.
In an analogous art, Wolf discloses receiving an indication of a selection of a device agnostic service characteristic, the device agnostic service characteristic comprising one or more of a Class of Service (CoS) characteristic, a Quality of Service (QoS) characteristic, a communication speed characteristic, a bandwidth characteristic, a communication protocol characteristic, a CoS marking characteristic, a CoS shaping characteristic, or a Broadcast Unknown Unicast Multicast traffic characteristic ([0070], [0084]:  Configlets 62 may be vendor-neutral. A translator 64 translates the vendor-neutral portions of the configlets 62 to vendor-specific formats, and a combiner 65 combines the configlets to generate, for the selected network device or device group, vendor-specific configurations. [0109]:  the user has selected the “Router” target level. Thus, policies associated with the “Router” target level and with each sub-target level of the “Router” target level are evaluated by the policy engine 60, resulting in the generation of several configlets 62. [0118]:  Each type of configlet represents some protocol or service and contains the configlet properties generated by policy-rules for the protocol or service that each type of configlet represents).
one or more of a Class of Service (CoS) characteristic, a Quality of Service (QoS) characteristic, a communication speed characteristic, a bandwidth characteristic, a communication protocol characteristic, a CoS marking characteristic, a CoS shaping characteristic, or a Broadcast Unknown Unicast Multicast traffic characteristic” taught by Wolf.
One of ordinary skilled in the art would have been motivated because it would have enabled  for configuring and managing the configuration of the Internet infrastructure (Wolf, [0015]). 

Claims 2-3, 5-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer view Wolf, as applied to claim 1, in further view of Rao D.S. et al. (herein after Rao,  US 9,094,299 B1).
Regarding claim 2, Moyer-Wolf discloses the method of claim 1, 
However, Moyer-Wolf does not discloses further comprising: providing the one or more device specific configuration commands and configuration parameters to the first network device via the first configuration interface.  
In an analogous art, Rao discloses further comprising: providing the one or more device specific configuration commands and configuration parameters to the first network device via the first configuration interface (column 10, 56-66:  Control unit 20 includes management interface module 24 by which a client, for example administrator 12 of FIG. 1, directly or remotely, accesses and configures resources within network device 14 and obtains operational information for those resources. In this example, management interface module 24 includes CLI module 28 and NETCONF module 30 that handle requests for establishing, respectively, CLI and NETCONF communication sessions and interpret, respectively, CLI and NETCONF remote procedure calls (RPC), commands, and other instructions on behalf of management daemon module 26).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Wolf to comprise “providing the one or more device specific configuration commands and configuration parameters to the first network device via the first configuration interface” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration via a management interface  (Rao, column 10, 56-66). 

Regarding claim 3, Moyer-Wolf-Rao discloses the method of claim 2, wherein a second network device has a second configuration interface different from the first configuration interface (Rao, column 5, 40-43: administrator 12 uses device management system 10 or a local workstation to interact directly with a management interface of each of elements 5 using a user interface); wherein the second network device belongs to a same network group as the first network device (Rao, column 4, 40-43:  Elements 5A-5G (collectively, “elements 5”) of network 2 are network devices interconnected via communication links to form a communication topology in order to exchange resources and information); wherein the access profile is associated with a second service access point hosted by the second network device (Rao, column 14, 52-58:  The RPC may include a configuration script identifier as well as values associated with the selected candidate configuration parameters that the configuration script is configured to receive. The format of the RPC is defined by the common API associated with a particular service, for configuring each of elements 5 and network device 14 of network 2); wherein the method further comprises: determining, based at least in part on the one or more device agnostic attributes of the access profile associated with the second service access point, one or  more device specific configuration commands and configuration parameters that conform with the second configuration interface (Rao, column 6, 56-61: The configuration scripts executing on each of elements 5 translate these parameter values into unique NETCONF configuration commands that meet the criteria of the schema of the underlying one of elements 5 where the configuration scripts are being executed).  The same rationale applies as in claim 2.

Regarding claim 5, Moyer-Wolf-Rao the method of claim 3, wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first vendor of the first network device and agnostic with respect to a second vendor of the second network device, wherein the first vendor is different from the second vendor (Moyer, [0018]:  Service templates provide vendor neutral end-to-end requirements for enabling a particular service within a customer premise network.. The device database 206 maintains device templates 222 for vendor specific devices).  

Regarding claim 6, Moyer-Wolf discloses the method of claim 1. 
However, Moyer-Wolf does not discloses wherein the one or more attributes defining the device agnostic service characteristic comprise one or more device agnostic class-of-service 
In an analogous art, Rao discloses wherein the one or more attributes defining the device agnostic service characteristic comprise one or more device agnostic class-of-service parameters and the one or more device specific configuration commands and configuration parameters comprise device specific class-of-service configuration commands and parameters (column 4, 65-column 5, 2:  administrator 12 may specify for an element 5 a particular operational policy regarding security, device accessibility, traffic engineering, quality of service (QoS) (e.g. class of service).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Wolf to comprise “wherein the one or more attributes defining the device agnostic service characteristic comprise one or more device agnostic class-of-service parameters and the one or more device specific configuration commands and configuration parameters comprise device specific class-of-service configuration commands and parameters” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to manage and to configure elements to specify certain operational characteristics  (Rao, column 4, 61-64). 

Regarding claim 8, Moyer-Wolf discloses the method of claim 1.
However, Moyer-Wolf does not discloses wherein the first network device comprises a virtual device.
(column 9, 23-30:  For example, control unit 20 of network device 14 may execute modules 24, 26, 34, and 36 as program code with one or more processors. In some examples, network device 14 may execute modules 24, 26, 34, and 36 as one or more virtual machines executing on underlying hardware. Modules 24, 26, 34, and 36 may operate independently or collectively to perform a process or service for network device 14).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer to comprise “wherein the first network device comprises a virtual device” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration (Rao, column 10, 56-66). 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Wolf in view of Rao, as applied to claim 3, in view of Thakor (US 2003/0220986 A1).
Regarding claim 4, Moyer-Wolf-Rao discloses the method of claim 3.
However, Moyer-Wolf-Rao does not disclose wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system.  
In an analogous art, Thakor discloses wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network ([0020], [0039]:  the schema can include a device-neutral representation of the configuration commands available to a particular class of network devices. For example, a schema could include an XML representation of the command line interface (CLI) commands available to a Cisco router of a particular model and with a particular OS).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Wolf-Rao to comprise “wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system” taught by Thakor.
One of ordinary skilled in the art would have been motivated because it would have enabled to utilize a single, standard configuration format and thereby limit the need for these costly customizations (Thakor, [0041]). 

Claims 9-10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2003/0135596 A1) in view of Wolf et al. (US 2006/0242690 A1) in further view of Khambatkone et al. (US 2016/0294611 A1).
Regarding claim 9, Moyer discloses a controller comprising: one or more processors coupled to a memory, the memory including executable instructions to cause the one or more ([0018]); 
receive an indication of a selection of a service access point of a first network device of the plurality of network devices ([0009], [0018]); 
associate an access profile with the selected service access point in accordance with the device agnostic service characteristic, the access profile having one or more device agnostic attributes defining the selected device agnostic service characteristic ([0019]:  the configuration manager 218 invokes the configuration generator 210 to generate, from a corresponding service template, vendor-neutral device-configuration settings for the device types that can comprise a network); and 
determine, based at least in part on the one or more device agnostic attributes of the access profile associated with the selected service access point, one or more device specific configuration commands and configuration parameters that conform with a first configuration interface of the first network device ([0019]:  the configuration manager invokes the adaptor module 214 to translate the vendor-neutral device-configuration settings determined for the requested service to vendor-specific device-configuration settings and to communicate these settings to the particular devices 104-112 within a customer premise network 100 to configure these device and to enable the service).
However, Moyer does not disclose receive an indication of a selection of a device agnostic service characteristic, the device agnostic service characteristic comprising one or more of a Class of Service (CoS) characteristic, a Quality of Service (QoS) characteristic, a communication speed characteristic, a bandwidth characteristic, a communication protocol 
In an analogous art, Wolf discloses receiving an indication of a selection of a device agnostic service characteristic, the device agnostic service characteristic comprising one or more of a Class of Service (CoS) characteristic, a Quality of Service (QoS) characteristic, a communication speed characteristic, a bandwidth characteristic, a communication protocol characteristic, a CoS marking characteristic, a CoS shaping characteristic, or a Broadcast Unknown Unicast Multicast traffic characteristic ([0070], [0084]:  Configlets 62 may be vendor-neutral. A translator 64 translates the vendor-neutral portions of the configlets 62 to vendor-specific formats, and a combiner 65 combines the configlets to generate, for the selected network device or device group, vendor-specific configurations. [0109]:  the user has selected the “Router” target level. Thus, policies associated with the “Router” target level and with each sub-target level of the “Router” target level are evaluated by the policy engine 60, resulting in the generation of several configlets 62. [0118]:  Each type of configlet represents some protocol or service and contains the configlet properties generated by policy-rules for the protocol or service that each type of configlet represents).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer to comprise “receiving an indication of a selection of a device agnostic service characteristic, the device agnostic service characteristic comprising one or more of a Class of Service (CoS) characteristic, a Quality of Service (QoS) characteristic, a communication speed characteristic, a bandwidth characteristic, a communication protocol characteristic, a CoS marking characteristic, a CoS shaping characteristic, or a Broadcast Unknown Unicast Multicast traffic characteristic” taught by Wolf.
(Wolf, [0015]). 
However, Moyer-Wolf does not disclose a Software Defined Network (SDN) controller.
In an analogous art, Khambatkone discloses a Software Defined Network (SDN) controller ([0046]:  mapping is made possible by the normalized data models 198 that include transformation or mapping mechanisms for mapping device-neutral or device-agnostic configuration commands into device-specific configuration commands. [0055]: NetConf and YANG provide the tools that network administrators need to automate configuration tasks across heterogeneous devices in a software-defined network (SDN). [0056]:  normalized data models 198 is normalized to be device-neutral or agnostic and is yet transformed into device-specific configuration commands.  An interpreter translates the cable configuration command 494 into the device configuration commands 492 by using the normalized YANG 498. The device configuration command 492 are communicated from the VCAP controller over Netconf protocol).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Wolf to comprise “a Software Defined Network (SDN) controller” taught by Khambatkone.
One of ordinary skilled in the art would have been motivated because it would have enabled to provide the tools that network administrators need to automate configuration tasks across heterogeneous devices in a software-defined network (SDN) (Khambatkone, [0055]). 

(Khambatkone, [0055]). The same rationale applies as in claim 9.

Regarding claim 17, Moyer-Wolf-Khambatkone discloses the SDN controller of claim 9, wherein the first network device comprises a virtual device (Khambatkone, [0030]:  virtualized CCAP (VCAP) system). The same rationale applies as in claim 9.

Regarding claim 18, Moyer-Wolf- Khambatkone discloses the SDN controller of claim 9, wherein the access profile comprises a plurality of device agnostic service characteristics representing a plurality of device specific characteristics provided by the plurality of network devices (Moyer, [0019]:  the configuration manager 218 invokes the configuration generator 210 to generate, from a corresponding service template, vendor-neutral device-configuration settings for the device types that can comprise a network).

Regarding claim 19, Moyer discloses a non-transitory computer-readable medium comprising instructions for causing one or more programmable processors to: 
obtain hardware configuration information for each of a plurality of network devices on a network controlled obtaining hardware configuration information for each of a plurality of network devices ([0008]:  a network configuration manager performs end-to-end configuration management and configuration validation of the customer premise network to enable a requested service to operate within the network.  [0018]:  The service database 204 maintains a list of the available services the network configuration manager is capable of configuring and a list of corresponding service templates 220. For example, a service template can provide the NAT port forwarding requirements and firewall requirements for a particular service (e.g., the port numbers and protocols used by the service). The device database 206 maintains device templates 222 for vendor specific devices. A device template provides the capabilities of a particular device and how to configure that particular device);
receive an indication of a selection of a service access point of a first network device of the plurality of network devices ([0009], [0018]:  receiving a request to configure a specific service (i.e. selection of a service access point).  The device database 206 maintains device templates 222 for vendor specific devices. A device template provides the capabilities of a particular device and how to configure that particular device); 
associate an access profile with the selected service access point in accordance with the device agnostic service characteristic, the access profile having one or more device agnostic attributes defining the selected device agnostic service characteristic ([0019]:  the configuration manager 218 invokes the configuration generator 210 to generate, from a corresponding service template, vendor-neutral device-configuration settings for the device types that can comprise a network); 
determine, based at least in part on the one or more device agnostic attributes of the access profile associated with the selected service access point, one or more device specific configuration commands and configuration parameters that conform with a first configuration interface of the first network device ([0019]:  the configuration manager 218 invokes the configuration generator 210 to generate, from a corresponding service template, vendor-neutral device-configuration settings for the device types that can comprise a network).
one or more of a Class of Service (CoS) characteristic, a Quality of Service (QoS) characteristic, a communication speed characteristic, a bandwidth characteristic, a communication protocol characteristic, a CoS marking characteristic, a CoS shaping characteristic, or a Broadcast Unknown Unicast Multicast traffic characteristic.
In an analogous art, Wolf discloses receiving an indication of a selection of a device agnostic service characteristic, the device agnostic service characteristic comprising one or more of a Class of Service (CoS) characteristic, a Quality of Service (QoS) characteristic, a communication speed characteristic, a bandwidth characteristic, a communication protocol characteristic, a CoS marking characteristic, a CoS shaping characteristic, or a Broadcast Unknown Unicast Multicast traffic characteristic ([0070], [0084]:  Configlets 62 may be vendor-neutral. A translator 64 translates the vendor-neutral portions of the configlets 62 to vendor-specific formats, and a combiner 65 combines the configlets to generate, for the selected network device or device group, vendor-specific configurations. [0109]:  the user has selected the “Router” target level. Thus, policies associated with the “Router” target level and with each sub-target level of the “Router” target level are evaluated by the policy engine 60, resulting in the generation of several configlets 62. [0118]:  Each type of configlet represents some protocol or service and contains the configlet properties generated by policy-rules for the protocol or service that each type of configlet represents).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer to comprise “receiving an indication of a selection of a device agnostic service characteristic, the device agnostic service one or more of a Class of Service (CoS) characteristic, a Quality of Service (QoS) characteristic, a communication speed characteristic, a bandwidth characteristic, a communication protocol characteristic, a CoS marking characteristic, a CoS shaping characteristic, or a Broadcast Unknown Unicast Multicast traffic characteristic” taught by Wolf.
One of ordinary skilled in the art would have been motivated because it would have enabled  for configuring and managing the configuration of the Internet infrastructure (Wolf, [0015]). 
However, Moyer-Wolf does not disclose network controlled in part by the SDN controller; provide the one or more device specific configuration commands and configuration parameters to the first network device via the first configuration interface.
In an analogous art, Khambatkone discloses network controlled in part by the SDN controller; configuration commands and configuration parameters to the first network device via the first configuration interface ([0055]:  NetConf is a configuration management protocol. For some embodiments, NetConf and YANG provide the tools that network administrators need to automate configuration tasks across heterogeneous devices in a software-defined network ( SDN). Each YANG module defines a hierarchy of data that can be used for NETCONF-based operations, including configuration, state data, Remote Procedure Calls (RPCs) and notifications. Modules can import data from other external modules and include data from sub-modules.).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Wolf to comprise “network controlled in part by the SDN controller; provide the one or more device specific 
One of ordinary skilled in the art would have been motivated because it would have enabled to provide the tools that network administrators need to automate configuration tasks across heterogeneous devices in a software-defined network (SDN) (Khambatkone, [0055]). 

Claims 11, 13, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Wolf in view of Khambatkone, as applied to claim 10, in further view of Rao D.S. et al. (herein after Rao,  US 9,094,299 B1).
Regarding claim 11, Moyer-Wolf-Khambatkone discloses the SDN controller of claim 10.
However, Moyer-Wolf-Khambatkone does not disclose wherein a second network device has a second configuration interface different from the first configuration interface; wherein the access profile is associated with a second service access point hosted by the second network device; wherein the instructions further comprise instructions to: determine, based at least in part on the one or more device agnostic attributes of the access profile associated with the second service access point, one or more device specific configuration commands and configuration parameters that conform with the second configuration interface.
In an analogous art, Rao discloses wherein a second network device has a second configuration interface different from the first configuration interface (Rao, column 5, 40-43: administrator 12 uses device management system 10 or a local workstation to interact directly with a management interface of each of elements 5 using a user interface); wherein the access profile is associated with a second service access point hosted by the second network device (Rao, column 14, 52-58:  The RPC may include a configuration script identifier as well as values associated with the selected candidate configuration parameters that the configuration script is configured to receive. The format of the RPC is defined by the common API associated with a particular service, for configuring each of elements 5 and network device 14 of network 2); wherein the instructions further comprise instructions to: determine, based at least in part on the one or more device agnostic attributes of the access profile associated with the second service access point, one or more device specific configuration commands and configuration parameters that conform with the second configuration interface (Rao, column 6, 56-61: The configuration scripts executing on each of elements 5 translate these parameter values into unique NETCONF configuration commands that meet the criteria of the schema of the underlying one of elements 5 where the configuration scripts are being executed).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Wolf-Khambatkone to comprise “wherein a second network device has a second configuration interface different from the first configuration interface; wherein the access profile is associated with a second service access point hosted by the second network device; wherein the instructions further comprise instructions to: determine, based at least in part on the one or more device agnostic attributes of the access profile associated with the second service access point, one or more device specific configuration commands and configuration parameters that conform with the second configuration interface” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration via a management interface  (Rao, column 10, 56-66). 
(Moyer, [0018]:  Service templates provide vendor neutral end-to-end requirements for enabling a particular service within a customer premise network.. The device database 206 maintains device templates 222 for vendor specific devices).  

Regarding claim 15, Moyer-Wolf-Khambatkone discloses the SDN controller of claim 9. 
However, Moyer-Wolf-Khambatkone does not discloses wherein the one or more attributes defining the device agnostic service characteristic comprise one or more device agnostic class- of-service parameters and the one or more device specific configuration commands and configuration parameters comprise device specific class-of-service configuration commands and configuration parameters.  
In an analogous art, Rao discloses wherein the one or more attributes defining the device agnostic service characteristic comprise one or more device agnostic class-of-service parameters and the one or more device specific configuration commands and configuration parameters comprise device specific class-of-service configuration commands and parameters (column 4, 65-column 5, 2:  administrator 12 may specify for an element 5 a particular operational policy regarding security, device accessibility, traffic engineering, quality of service (QoS) (e.g. class of service).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Wolf-Khambatkone to 
One of ordinary skilled in the art would have been motivated because it would have enabled to manage and to configure elements to specify certain operational characteristics  (Rao, column 4, 61-64). 

Regarding claim 20; the claim is interpreted and rejected for the same reason as set forth in claim 11.

Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Wolf in view of Khambatkone in view of Rao, as applied to claim 11, in view of Thakor (US 2003/0220986 A1).
Regarding claim 12, Moyer-Wolf-Khambatkone-Rao discloses the SDN controller of claim 11.
However, Moyer-Wolf-Khambatkone-Rao does not disclose wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system.  
In an analogous art, Thakor discloses wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating ([0020], [0039]:  the schema can include a device-neutral representation of the configuration commands available to a particular class of network devices. For example, a schema could include an XML representation of the command line interface (CLI) commands available to a Cisco router of a particular model and with a particular OS).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Wolf-Khambatkone-Rao to comprise “wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system” taught by Thakor.
One of ordinary skilled in the art would have been motivated because it would have enabled to utilize a single, standard configuration format and thereby limit the need for these costly customizations (Thakor, [0041]). 

Regarding claim 14, Moyer-Wolf-Khambatkone-Rao discloses the SDN controller of claim 11.
However, Moyer-Wolf-Khambatkone-Rao does not disclose wherein the first network device is a same type as the second network device, and wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first chipset on 
In an analogous art, Thakor discloses wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system ([0020], [0041]: device-neutral format, is that it provides a standard format for most network device configurations. Generally, applications that use or manipulate network device configurations must be customized for each manufacturer, each model, and/or each OS version).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Wolf-Khambatkone-Rao to comprise “wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system” taught by Thakor.
One of ordinary skilled in the art would have been motivated because it would have enabled to utilize a single, standard configuration format and thereby limit the need for these costly customizations (Thakor, [0041]). 

Allowable Subject Matter
Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Yigit et al., US 2020/0067851 A1: Smart Software Defined Network (SDN) Switch. 
Shaikh al., US 2017/0187607 A1: Data Driven Orchestrated Network using a Light Weight Distributed SDN Controller

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446